               Case 7:21-cv-00001 Document 1 Filed 01/04/21 Page 1 of 7


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  MIDLAND DIVISION


 Edelmira V. Molina,                                Case No. 7:21-cv-00001

         Plaintiff,

 v.                                                 Demand for Jury Trial

 Capital One Bank (USA), N.A.

         Defendant.



                                         COMPLAINT

TO THE HONORABLE COURT:

         Now comes, Plaintiff, Edelmira V. Molina (“Plaintiff”), by and through undersigned

counsel, and hereby complains of Defendant, Capital One Bank (USA), N.A. (“Defendant”),

alleging as follows:

                                       INTRODUCTION

      1. Plaintiff brings this action seeking damages and any other available legal or equitable

remedies resulting from the illegal actions of Defendant, in negligently, knowingly, and/or

willfully contacting Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. §227 et seq., and for Defendant’s unlawful conduct

in violation of the Texas Debt Collection Act (“TDCA”), Tex. Fin. Code Ann. §§ 392 et seq.

      2. The TCPA was legislated to prevent companies like Capital One Bank (USA), N.A. from

invading Americans’ privacy by stopping abusive “robo-calls.” The legislative history “described

these calls as ‘the scourge of modern civilization, they wake us up in the morning; they interrupt

our dinner at night; they force the sick and elderly out of bed; they hound us until we want to rip

the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably

intended to give telephone subscribers another option: telling the autodialers to simply stop
              Case 7:21-cv-00001 Document 1 Filed 01/04/21 Page 2 of 7



calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56 (11th Cir. 2014).

                                   JURISDICTION AND VENUE

    3. Since Defendant actively conducts business in Texas and the events giving rise to the

instant causes of action occurred within this district, this Honorable Court has personal jurisdiction

over Defendant.

    4. Subject-matter jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §

227(b)(3). See Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012), holding that federal

and state courts have concurrent jurisdiction over private suits arising under the TCPA.

Supplemental jurisdiction over the state law claim exists pursuant to 28 U.S.C. § 1367.

    5. Venue is proper in this United States District Court pursuant to 28 U.S.C §1391(b)(2)

because a substantial part of the events or omissions giving rise to the herein claims occurred

within this District.

                                             PARTIES

    6. Plaintiff is a natural person residing in Midland County, in the city of Midland, Texas, and

is sui juris. She is a “person,” as defined by 47 U.S.C § 153(39).

    7. Defendant is a nationally chartered banking institution with its principal place of business

in Glen Allen, Virginia.

    8. At all times relevant to this Complaint, Defendant has acted through its agents, employees,

officers, members, directors, heirs, successors, assignees, assignors, principals, trustees, sureties,

subrogees, representatives and insurers.

                                    FACTUAL ALLEGATIONS

    9. Defendant is a “person,” as defined by 47 U.S.C. §153 (39).




                                                 -2-
             Case 7:21-cv-00001 Document 1 Filed 01/04/21 Page 3 of 7



   10. Defendant placed collection calls to Plaintiff seeking and attempting to collect on alleged

debts incurred through purchases made on credit issued by Defendant.

   11. Defendant placed collection calls and electronic texts to Plaintiff’s cellular telephone at

phone number (432) XXX-8892.

   12. Defendant placed collection calls, electronic text messages and digitally prerecorded voice

messages to Plaintiff from various telephone numbers including, but not limited to, (800) 955-

6600 and (800) 388-5333.

   13. Upon information and belief based on the manner, volume and frequency of the calls, texts

and voice messages, Defendant’s communications were placed with an automatic telephone

dialing system.

   14. Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C. §

227(a)(1), to place telephone calls, automated texts and digitally prerecorded messages to Plaintiff,

seeking to collect a consumer debt allegedly owed by Plaintiff, Edelmira V. Molina.

   15. Defendant’s automated calls, texts and voice messages to Plaintiff were not for emergency

purposes, as would be exempted by 47 U.S.C. § 227(b)(1)(A).

   16. Defendant’s calls were placed to a telephone number assigned to a cellular telephone

service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. § 227(b)(1).

   17. Defendant never received Plaintiff’s “prior express consent” to receive calls using an

automatic telephone dialing system or an artificial or prerecorded voice on her cellular telephone

pursuant to 47 U.S.C. § 227(b)(1)(A).

   18. On or about July 1, 2020 at approximately 3:42pm CT, Plaintiff received a call from

Defendant’s company phone number (800) 955-6600, spoke with Defendant’s representative and

requested that Defendant cease calling Plaintiff’s cellular telephone and communicating in any


                                                -3-
              Case 7:21-cv-00001 Document 1 Filed 01/04/21 Page 4 of 7



way with her directly, since she had retained an attorney to dispute the debt. Plaintiff provided

calling information about her retained attorney firm. Defendant’s representative told Plaintiff that

she was obligated to answer their questions herself and would continue to get calls.

   19. In her conversation with Defendant’s representative on July 1, 2020, Plaintiff revoked any

consent, explicit, implied, or otherwise, Defendant may have had to call her cellular telephone

and/or to receive Defendant’s calls, electronic texts or prerecorded messages using an automatic

telephone dialing system.

   20. Despite Plaintiff’s request to cease calling her cellular phone, Defendant continued to place

collection automated calls, electronic texts and prerecorded messages to Plaintiff’s cellular phone

after July 1, 2020.

   21. Defendant continued to place autodialed calls, texts and prerecorded voice messages to

Plaintiff on her cellular telephone at least through December 11, 2020.

   22. Despite Plaintiff’s request that Defendant cease placing automated collection calls and

texts to her, Defendant continued to place at least ninety-eight (98) calls, three (3) electronic texts

and fourteen (14) prerecorded messages, using an automatic telephone dialing system to Plaintiff’s

cellular telephone.

                       FIRST CAUSE OF ACTION
     NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION
                      ACT - 47 U.S.C. § 227(b)(3)(B)

   23. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

forth above at Paragraphs 1-22.

   24. The foregoing acts and omissions of Defendant constitute numerous and multiple negligent

violations of the TCPA, including but not limited to each and every one of the above cited

provisions of 47 U.S.C. § 227 et seq.


                                                 -4-
             Case 7:21-cv-00001 Document 1 Filed 01/04/21 Page 5 of 7



   25. As a result of Defendant’s negligent violations of 47 U.S.C. §227 et seq., Plaintiff is

entitled to an award of $500.00 in statutory damages, for each and every violation, pursuant to 47

U.S.C. § 227(b)(3)(B).

   26. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.

   WHEREFORE, Plaintiff, Edelmira V. Molina, respectfully requests judgment be entered

against Defendant, Capital One Bank (USA), N.A., as follows:

   a. Awarding Plaintiff statutory damages of five hundred dollars ($500.00) multiplied by the

       number of negligent violations of the TCPA alleged herein, to wit: one hundred fifteen

       (115) for a total of fifty-seven thousand five hundred dollars ($57,500.00).

   b. Awarding Plaintiff actual damages and compensatory damages according to proof at time

       of trial; and

   c. Granting Plaintiff such other and further relief as may be just and proper.

                        SECOND CAUSE OF ACTION
           KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
                      CONSUMER PROTECTION ACT
                           47 U.S.C. § 227(b)(3)(C)
   27. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

forth above at Paragraphs 1-22.

   28. The above listed acts of Defendant constitute numerous and multiple knowing and/or

willful violations of the TCPA, including but not limited to each and every one of the above cited

provisions of 47 U.S.C. § 227 et seq.

   29. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §227 et seq.,

Plaintiff is entitled an award of one thousand five hundred dollars ($1,500.00) in statutory damages

for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

   30. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.

                                                 -5-
             Case 7:21-cv-00001 Document 1 Filed 01/04/21 Page 6 of 7



   WHEREFORE, Plaintiff, Edelmira V. Molina, respectfully requests judgment be entered

against Defendant, Capital One Bank (USA), N.A., as follows:

       a. Awarding Plaintiff statutory damages of one thousand five hundred dollars ($1,500.00)

          multiplied by the number of knowing and/or willful violations of TCPA alleged herein,

          to wit: one hundred fifteen (115) for a total of one hundred seventy-two thousand five

          hundred dollars ($172,500.00);

       b. Awarding Plaintiff actual damages and compensatory damages according to proof at

          time of trial; and

       c. Granting Plaintiff such other and further relief as may be just and proper.

                               THIRD CAUSE OF ACTION
                           DEFENDANT VIOLATED THE TDCA
                             TEX. FIN. CODE § 392.001 et. seq.

   31. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

forth above at Paragraphs 1-22.

   32. Defendant violated the Texas Debt Collection Act, Tex. Fin. Code § 392.302(4) by causing

Plaintiff’s telephone to ring repeatedly or continuously and making repeated or continuous

telephone calls, automated texts and prerecorded messages, with the intent to harass Plaintiff at

the called number.

   33. The aforementioned egregious conduct caused Plaintiff considerable anxiety and distress

after having expressed to Defendant her dispute of the debt Defendant was trying to collect and

her desire not to be called to her cellular phone, but have all her communications sent to her

retained attorney. Capital One’s expressed refusal to abide by Plaintiff’s notice that she should not

be contacted concerning her debt, and posterior barrage of autodialed calls, texts and digital voice

messages is precisely the type of conduct that is prohibited by Tex. Fin. Code § 392.302.


                                                -6-
             Case 7:21-cv-00001 Document 1 Filed 01/04/21 Page 7 of 7



   WHEREFORE, Plaintiff, Edelmira V. Molina, respectfully requests judgment be entered

against Defendant, Capital One Bank (USA), N.A., as follows:

               a. Awarding Plaintiff statutory damages of $100.00 for knowing/willful violation

                   of the Texas Debt Collection Act;

               b. Awarding Plaintiff actual damages and compensatory damages according to

                   proof at time of trial;

               c. Litigation costs and reasonably billed attorney’s fees as Plaintiff’s substantive

                   remedy under the Texas Debt Collection Act; and

               d. Granting Plaintiff such other and further relief as may be just and proper.

                                       JURY TRIAL DEMAND

   34. Plaintiff demands a jury trial on all issues so triable.

                                                       Dated: January 4, 2021.

   Respectfully submitted,

By: /s/ Nicholas M. Wajda
Nicholas M. Wajda, Esq. #24106757


By: /s/ Carlos C. Alsina-Batista
Carlos C. Alsina-Batista #24111072
Pro hac vice application to follow

Wajda & Associates
5430 Lyndon B. Johnson Fwy, Suite 1200
Dallas, Texas 75240
(214) 396-6008 (phone)
(866) 286-8433 (fax)
nick@wajdalawgroup.com
Counsel for Plaintiff, Edelmira Molina




                                                 -7-
